Citation Nr: 1637770	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right ear hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims service connection for right ear hearing loss based upon service incurrence.  He gave a history of being trained in service on M-14 and M-16 rifles and M-50 and M-60 machine guns.  He stated that he was not provided hearing protection.  He states he had hearing loss at separation from service and he continues to have the same.  

In January 2011, the Veteran underwent a VA audiology examination.  The claims file was not available for review.  The examiner stated that he could not provide an opinion without resorting to speculation.  

In April 2011, the Veteran underwent additional VA audiology examination.  The 
examiner gave no rationale for his April 2011 opinion that the Veteran's current hearing loss is not as likely as not related to service, as he did not cite to any claims file findings, did not address the Veteran's audiogram on service discharge, nor did he discuss, compare and/or contrast his after-service audiogram and his audiogram on service discharge.  The Veteran did state that his audiogram that was performed in service on discharge showed one finding done in regular ink and the other in red.  None of this was addressed and discussed in relation to his findings related to his April 2011 VA examination.  If the diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015). 

As the April 2011 VA examiner did not consider inservice evidence favorable to the claim or provide a rationale for the nexus opinion, the examination is inadequate, and the Veteran warrants another VA audiology examination in connection with this claim.  Also, fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, reschedule the Veteran for a VA audiology examination, including an audiogram and Maryland CNC speech recognition test, to determine the nature, severity, and etiology of any current right ear hearing loss.  All indicated testing and studies should be conducted.  

The examiner is then requested to indicate whether it is "at least as likely as not (50 percent or greater probability)" that the Veteran's right ear hearing loss is of service onset or otherwise etiologically related to service, especially any noise exposure sustained during service, and specifically taking into consideration his military occupational specialty as light weapons infantryman, and his receipt of Sharpshooter's Medal (Rifles - M-14 and M-16) and Expert Medal (Machine Gun - M60).  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3. The AOJ should review the claims file.  If any development is incomplete, the AOJ should take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4. The claim should then be readjudicated.  If the claim on appeal is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them the opportunity to submit additional evidence and/or argument in response prior to returning the file to the Board for further appellate consideration.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

